internal_revenue_service number release date index number --------------------- -------------- -------------------------------------------------- ------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- ------------------ telephone number ---------------------- refer reply to cc fip b04 plr-138536-15 date date legend taxpayer ------------------------------------------------------------------------------------------------- ------------------------------------ state a -------------- dear --------------- this is in reply to your letter dated date requesting consent to taxpayer’s revocation of its election under sec_831 of the internal_revenue_code effective for the taxable_year beginning january ------- facts taxpayer was formed to provide affordable fire insurance to farmers located in state a taxpayer continues to operate as a mutual_insurance_company with a mission of providing comprehensive property and casualty insurance products for farmers and homeowners at affordable rates taxpayer elected to be taxed only on its taxable_investment_income pursuant to sec_831 taxpayer is embarking on a growth initiative to increase its number of policyholders and its premium revenue taxpayer is taking several steps to do this initiative including appointing new insurance agents to gain access and exposure to new customers and markets taxpayer has been a direct_seller of its own insurance products previously and believes this change to appointing agents will allow it to grow and compete in the current insurance market this business change will require taxpayer to retain and generate sufficient capital to invest in these measures and ensure its future success plr-138536-15 law and analysis sec_831 imposes a tax for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax to the tax imposed by sec_831 for certain insurance_companies the alternative_tax for these companies is a tax computed for each year by multiplying the taxable_investment_income defined in sec_834 of the company for the taxable_year by the rates in sec_11 sec_831 provides that the alternative_tax applies to every insurance_company other than a life_insurance_company if i the company’s net written premiums or if greater direct written premiums do not exceed dollar_figure and ii the company elects the application of sec_831 the alternative_tax for the taxable_year sec_110 of the technical_and_miscellaneous_revenue_act_of_1988 added the flush paragraph following sec_831 which states the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause i are met such an election once made may be revoked only with the consent of the secretary this clarification reflects congress’ intent that the election not be used as a means of eliminating tax_liability eg by making the election only for the years the taxpayer does not have net operating losses the sec_831 election is tax simplification for small companies s rep no 100th congress 2d sess taxpayer represents that it is changing its current business model that will increase policyholders and premium income taxpayer will also change from direct marketing of its policies to using agents to market its policies taxpayer represents it is not revoking its election as a means of eliminating tax_liability conclusion consent is hereby granted to taxpayer to revoke its sec_831 election effective for tax_year ------- provided that taxpayer does not make an election under sec_831 to be taxed on only its investment_income for any of the first five years following the year to which the consent relates the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in plr-138536-15 support of the request for rulings and it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any federal_income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely rebecca l baxter senior technician reviewer branch office of associate chief_counsel financial institutions products
